EXHIBIT 10.02

MARTIN MARIETTA MATERIALS, INC.

 

FORM OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”), made as of
______________, between Martin Marietta Materials, Inc., a North Carolina
corporation (the “Company”), and _____________________ (the “Employee”).

 

1.

GRANT

 

Pursuant to the Martin Marietta Materials, Inc. Amended and Restated Stock-Based
Award Plan (the “Plan”), the Company hereby grants the Employee ____________
Restricted Stock Units on the terms and conditions contained in this Award
Agreement, and subject to the terms and conditions of the Plan.  The term
“Restricted Stock Unit” or “Unit(s)” or “RSU(s)” as used in this Award Agreement
refers only to the Restricted Stock Units awarded to the Employee under this
Award Agreement.

 

2.

GRANT DATE

 

The Grant Date is ______________.

 

3.

RESTRICTION PERIOD AND PERFORMANCE REQUIREMENT  

 

Subject to the terms and conditions hereof and of the Plan, the restriction
period begins on the Grant Date and ends on the following schedule (each such
date, the “Vesting Date” and such period, the “Restriction Period”):

 

VESTING DATE

NUMBER OF SHARES THAT VEST

_____________

[1/3 of shares]

_____________

[1/3 of shares]

_____________

[1/3 of shares]

 

provided, that, the vesting of the Restricted Stock Units awarded hereunder are
subject to [     ].

 

4.

AWARD PAYOUT

 

Unless forfeited or converted and paid earlier as provided in Section 7 or
Section 9 below, the Restricted Stock Units granted hereunder will vest (“Vest”)
and be converted into shares of Stock and delivered to the Employee as soon as
practicable following the Vesting Date (but in no event later than 60 days
following the Vesting Date) provided that the Employee is employed by the
Company on the Vesting Date.  The vesting and conversion from Units to Stock
will be one Unit for one share of Stock.

 

 

 

--------------------------------------------------------------------------------

 

5.

DIVIDEND EQUIVALENTS

 

On the date that the Awards Vest, dividend equivalents will be credited to the
Employee in an amount equal to the aggregate amount of dividends paid on a share
of Stock during the Restriction Period multiplied by the number of Restricted
Stock Units.  The dividend equivalent amounts shall be paid in cash as soon as
practicable following the Vesting Date from the general assets of the Company
and shall be treated and reported as additional compensation for the year in
which payment is made.  

 

6.

TRANSFERABLE ONLY UPON DEATH

 

This Restricted Stock Unit grant shall not be assignable or transferable by the
Employee except by will or the laws of descent and distribution.

 

7.

TERMINATION, RETIREMENT, DISABILITY OR DEATH

 

 

(a)

Termination.  If the Employee’s employment with the Company is terminated prior
to the Vesting Date for any reason other than on account of death, Disability or
Retirement (in each case, as defined below), whether by the Employee or by the
Company, and in the latter case whether with or without cause, then the Units
will be forfeited upon such termination.

 

 

(b)

Retirement or Disability.  If the Employee’s employment with the Company is
terminated prior to the Vesting Date upon Retirement (as defined below) or as
the result of a disability under circumstances entitling the Employee to the
commencement of benefits under a long-term disability plan maintained by the
Company (“Disability”), then the terms of all outstanding Units shall be
unaffected by such Retirement or Disability once the Performance Requirement in
Section 3 above is satisfied; provided, however, that if the Performance
Requirement is not satisfied, then the Units will be forfeited upon such
termination In the case of the Employee’s termination on account of Retirement
or Disability, if the Vesting Date occurs following such termination but before
the date which is six months following such termination, to the extent
compliance with the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any
successor provision) is necessary to avoid the application of an additional tax
under Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A), the date shares of Stock are delivered pursuant to Section 4 shall be
postponed until the date that is six months following such termination.
“Retirement” is defined as termination of employment with the Company after
reaching age 62 under circumstances that qualify for normal retirement in
accordance with the Martin Marietta Materials, Inc. Pension Plan; provided,
that, the Committee may in its sole discretion classify an Employee’s
termination of employment as Retirement under other circumstances.

 

 

(c)

Death.  If, prior to the Vesting Date, the Employee dies while employed by the
Company or after termination by reason of Retirement or Disability, then the
Restriction Period shall lapse and the Vesting Period shall be accelerated and
all

2

 

 

--------------------------------------------------------------------------------

 

 

outstanding Units shall be converted into shares of Stock and delivered to the
Employee’s estate or beneficiary.

 

 

(d)

Committee Negative Discretion.  Prior to the date on which the Restricted Stock
Units are distributed hereunder, the Committee may in its sole discretion decide
to reduce or eliminate any amount otherwise payable with respect to Units under
this Section 7. The Committee’s determinations shall be binding and conclusive
on all parties.

 

8.

TAX WITHHOLDING    

 

At the time Units are converted into shares of Stock and delivered to the
Employee, the Employee will recognize ordinary income based on the value of the
Stock payable in accordance with Section 4.  The Company shall withhold
applicable taxes as required by law at the time of such Vesting by deducting
shares of Stock from the payment to satisfy the obligation prior to the delivery
of the certificates for shares of Stock.  Withholding will be at the minimum
rates prescribed by law; therefore, the Employee may owe additional taxes as a
result of the distribution.  The Employee may not request tax to be withheld at
greater than the minimum rate.  If the Employee terminates employment on account
of Disability or Retirement and the Units are not forfeited, the Company may
require the Employee to pay to the Company or withhold from the Employee’s
compensation, by canceling Units or otherwise, an amount equal to satisfy the
obligation to withhold federal employment taxes as required by law.

 

9.

CHANGE IN CONTROL

 

In the event of a Change in Control, to the extent that the successor or
surviving company in the Change of Control event does not assume or substitute
for the RSUs (or in which the Company is the ultimate parent corporation and
does not continue the RSUs) on substantially similar terms or with substantially
equivalent economic benefits (as determined by the Committee prior to the Change
of Control) as Awards outstanding under the Plan immediately prior to the Change
of Control event, the Restriction Period of all outstanding Units shall lapse
and:

 

 

(a)

if such Change in Control is a “change in the ownership or effective control” of
the Company, or “in the ownership of a substantial portion of the assets of” the
Company within the meaning of Section 409A(a)(2)(A)(v) of the Code, then, the
Vesting Date shall be accelerated, all outstanding Units shall convert to shares
of Stock and such shares will be distributed no later than 15 days following the
date of such Change in Control; or

 

 

(b)

if such Change in Control is not a “change in the ownership or effective
control” of the Company, or “in the ownership of a substantial portion of the
assets of” the Company within the meaning of Section 409A(a)(2)(A)(v) of the
Code, then, all outstanding Units shall vest and cease to be forfeitable (but
the date shares of Stock are delivered pursuant to Section 4 shall not be
accelerated) and all outstanding Units shall convert to shares of Stock and be
distributed no later than 15 days following the regularly scheduled Vesting
Date, without regard to the Employee’s employment status (or changes thereto)
following such Change in Control.

3

 

 

--------------------------------------------------------------------------------

 

 

10.

AMENDMENT AND TERMINATION OF PLAN OR AWARDS

 

As provided in Section 7 of the Plan, subject to certain limitations contained
within Section 7, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend all Award
Agreements under the Plan.  Notwithstanding Section 7 of the Plan, no such
amendment, suspension or discontinuance of the Plan or alteration or amendment
of this Award Agreement shall accelerate any distribution under the Plan or,
except with the Employee’s express written consent, adversely affect any
Restricted Stock Unit granted under this Award Agreement; provided, however,
that the Board of Directors or the Committee may amend the Plan or this Award
Agreement to the extent it deems appropriate to cause this Agreement or the
Units hereunder to comply with Section 409A  of the Code (“Section 409A”)
(including the distribution requirements thereunder) or be exempt from Section
409A or the tax penalty under Section 409A(a)(1)(B).  If the Plan and the Award
Agreement are terminated in a manner consistent with the requirements of Treas.
Reg. § 1.409A-3(j)(4)(ix), the Board of Directors may, in its sole discretion,
accelerate the conversion of Units to shares of Stock and immediately distribute
such shares of Stock to the Employee.

 

11.

EXECUTION OF AWARD AGREEMENT

 

No Restricted Stock Unit granted under this Award Agreement is distributable nor
is this Award Agreement enforceable until this Award Agreement has been fully
executed by the Company and the Employee.  By executing this Award Agreement,
the Employee shall be deemed to have accepted and consented to any action taken
under the Plan by the Committee, the Board of Directors or their delegates.

 

12.

MISCELLANEOUS

 

 

(a)

Nothing contained in the Award Agreement confers on the Employee the rights of a
shareholder with respect to this Restricted Stock Unit award during the
Restriction Period and before the Employee becomes the holder of record of the
shares of Stock payable. Except as provided in Section 9 of the Plan, no
adjustment will be made for dividends or other rights, and grants of dividend
equivalents pursuant to Section 5 will not be considered to be a grant of any
other shareholder right.

 

 

(b)

For purposes of this Award Agreement, the Employee will be considered to be in
the employ of the Company during an approved leave of absence unless otherwise
provided in an agreement between the Employee and the Company.

 

 

(c)

Nothing contained in this Award Agreement or in any Restricted Stock Unit
granted hereunder shall confer upon any Employee any right of continued
employment by the Company, express or implied, nor limit in any way the right of
the Company to terminate the Employee’s employment at any time.

 

 

(d)

Except as provided under Section 6 herein, neither these Units nor any of the
rights or obligations hereunder shall be assigned or delegated by either party
hereto.

 

4

 

 

--------------------------------------------------------------------------------

 

 

(e)

Capitalized terms used but not defined in this Award Agreement shall have the
meanings assigned to such terms in the Plan.

 

 

(f)

To the extent there is a conflict between the terms of the Plan and this Award
Agreement, the terms of the Plan shall govern.

 

 

(g)

In lieu of receiving documents in paper format, Employee hereby agrees and
consents, to electronic delivery of all documents in connection with the RSUs
granted hereunder, including any documents the Company elects to or is required
to deliver (including, but not limited to, the Prospectus related to Employee’s
Award, any supplements to that Prospectus, and agreements, account statements,
monthly or annual reports, and all other forms or communications required to be
delivered to Employee pursuant to applicable securities laws). Electronic
delivery of a document to Employee may be via a location on an intranet site or
a third-party’s Internet site to which Employee has access. By electronically
accepting this Award, Participant acknowledges that he or she has received and
read, and agrees that this Award shall be subject to, the terms of this Grant
Notice, the Plan, the Standard Terms and Conditions, and the Long Term Plan
(including, but not limited to, the Committee’s discretionary authority under
the Long Term Plan to determine the number of Stock Units payable with respect
to the Award).  

THE PARTICIPANT WILL BE DEEMED TO HAVE ACCEPTED THE AWARD AND THE STANDARD TERMS
AND CONDITIONS IF THE PARTICIPANT DOES NOT OBJECT IN WRITING WITHIN NINETY (90)
DAYS FOLLOWING DELIVERY OF THE GRANT NOTICE AND THESE STANDARD TERMS AND
CONDITIONS.

 

13.

NOTICES

 

Notices and all other communications provided for in this Award Agreement shall
be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight mail courier service, postage prepaid,
addressed as follows:

 

If to the Employee, to the most recent address

on file with the Company.

 

If to the Company, to:

 

Martin Marietta Materials, Inc.

2710 Wycliff Road

Raleigh, NC 27607

Fax:  (919) 783-4535

Attn:  Corporate Secretary

 

or to such other address or such other person as the Employee or the Company
shall designate in writing in accordance with this Section 13, except that
notices regarding changes in notices shall be effective only upon receipt.

5

 

 

--------------------------------------------------------------------------------

 

14.

GOVERNING LAW

 

This Award Agreement shall be governed by the laws of the State of North
Carolina.

 

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
and the Employee has hereunto set his hand as of the day and year first above
written.

 

MARTIN MARIETTA MATERIALS, INC.

 

 

By:  /s/ Roselyn Bar                             .

Executive Vice President, General Counsel and Corporate Secretary

 

 

 

EMPLOYEE

 

 

By:_____________________________

(Employee’s Signature)

 

 

6

 

 